Judgment unanimously affirmed, with costs to plaintiff-respondent as against defendants-appellants. The judgment and its affirmance here are without prejudice to the right, if any, of any of .the parties, including the defendants-appellants, to a credit or recovery on the accounting for moneys which may be established to have been properly *760expended in the partnership affairs on account of rental charges or license fees and established as a proper liability of the partnership. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.